         Case 2:19-cv-04630-GAM Document 40 Filed 06/19/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ALBERTA QUIAH,                                      :
                                                    :
                              Plaintiff,            :
                                                    :              CIVIL ACTION
                      v.                            :              No. 19-4630
                                                    :
THE DEVEREUX FOUNDATION, INC.,                      :
ET AL.,                                             :
                                                    :
                              Defendants.           :


                                            ORDER

       This 19th day of June, 2020, for the reasons stated in the accompanying Memorandum, it

is hereby ORDERED that Defendant’s Motion to Dismiss, ECF 22, is GRANTED. Plaintiff’s

claims under state and federal law are DISMISSED without prejudice. Should Plaintiff seek to

amend the federal claims, such amendment must be filed within twenty days. Plaintiff is

specifically granted leave to proceed with her state law claims pursuant to 28 U.S.C. § 1367(d).



                                                    s/ Gerald Austin McHugh
                                                    United States District Judge
